     Case 1:19-cv-00900-AWI-BAM Document 35 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JASON MCCLAIN,                                    Case No. 1:19-cv-00900-AWI-BAM (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS REGARDING
13          v.                                         DEFENDANTS’ MOTION TO DISMISS FOR
                                                       FAILURE TO EXHAUST
14   SCHOO, et al.,                                    ADMINISTRATIVE REMEDIES
15                      Defendants.                    (Doc. No. 33)
16

17          Plaintiff Jason McClain is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local

20   Rule 302.

21          On March 5, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that Defendants’ motion to dismiss for failure to exhaust be granted. Doc. No. 33.

23   The findings and recommendations were served on the parties, and contained notice that any

24   objections were to be filed within fourteen days. Id. at 9. Plaintiff timely filed objections on

25   March 19, 2021. Doc. No. 34. Defendants did not file objections, and the time in which to do so

26   has expired.

27          In accordance with 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review

28   of this case. Having carefully reviewed the entire file, including Plaintiff’s objections, the Court
                                                       1
     Case 1:19-cv-00900-AWI-BAM Document 35 Filed 03/22/21 Page 2 of 2


 1   concludes that the findings and recommendations are supported by the record and proper analysis.

 2            Accordingly, IT IS HEREBY ORDERED that:

 3            1.    The findings and recommendations (Doc. No. 33) issued on March 5, 2021, are

 4                  ADOPTED in full;

 5            2.    Defendants’ motion to dismiss (Doc. No. 25) is GRANTED;

 6            3.    This action is DISMISSED, without prejudice, for the failure to exhaust available

 7                  administrative remedies; and

 8            4.    The Clerk of the Court is directed to CLOSE this case.

 9
     IT IS SO ORDERED.
10

11   Dated:    March 22, 2021
                                                SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
